Citation Nr: 0800453	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a stomach condition 
involving gastroesophageal reflux disease, and irritable 
bowel syndrome, to include as secondary to a service-
connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a 
stomach condition involving gastroesophageal reflux disease.  
In December 2006, the Board remanded the claim for additional 
development.  

The Board has determined that the claim is more accurately 
characterized as stated on the cover page of this decision.  


FINDING OF FACT

The veteran does not have a stomach condition involving 
gastroesophageal reflux disease, and/or irritable bowel 
syndrome, that was caused or aggravated during his active 
military service, or by a service-connected disability. 


CONCLUSION OF LAW

A stomach condition involving gastroesophageal reflux 
disease, and irritable bowel syndrome, was not incurred in or 
aggravated by service, or by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has a stomach condition involving 
gastroesophageal reflux disease, and irritable bowel 
syndrome, as a result of his service.  The Board notes that 
in December 2005, the RO granted service connection for post-
traumatic stress disorder, and that the scope of the issue 
has been expanded to include service connection on a 
secondary basis.  See 38 C.F.R. § 3.310.  

The Board notes that in September 2007, the veteran submitted 
additional evidence to the Board.  In November 2007, he 
submitted a waiver of RO review of this evidence.  
Accordingly, a remand for the RO to consider this evidence is 
not required.  See 38 C.F.R. § 20.1304(c) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.  

The veteran's service medical records do not show treatment 
for complaints of stomach or gastrointestinal symptoms, or a 
diagnosis of a stomach or gastrointestinal disorder.  The 
veteran's separation examination report, dated in April 1968, 
shows that his abdomen was clinically evaluated as normal.  
In an accompanying "report of medical history," he denied a 
history of frequent indigestion, and "stomach, liver or 
intestinal trouble."  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1994 and 2007.  This evidence shows 
that beginning in 1996, the veteran was treated for symptoms 
of dysphagia.  His diagnoses included nonspecific motility 
disorder, and gastroesophageal reflux disease.  An endoscopy 
report, dated in August 1996, contains a diagnosis of erosive 
gastritis. Esophagogastroduodenoscopy reports, dated in 1996 
and 1998, were normal.  A colonoscopy report, dated in 1998, 
was also normal.  A VA examination report, dated in January 
2007, contains diagnoses of functional abdominal pain, and 
functional bowel syndrome.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that he was found to have 
a stomach or gastrointestinal disorder, nor was a stomach or 
gastrointestinal disorder noted in his separation examination 
report.  Service connection for a stomach or gastrointestinal 
disorder during service is therefore not warranted.  See 38 
C.F.R. § 3.303(b).  With regard to the post-service medical 
evidence, the earliest relevant treatment is dated in 1996.  
This is about 27 years after separation from service, and 
this lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is no 
competent evidence to show that the veteran has a stomach 
condition, gastroesophageal reflux disease, or irritable 
bowel syndrome, that is related to his service.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim on a direct basis, and that the claim must 
be denied.   

However, the veteran's primary argument is that he has a 
stomach condition, gastroesophageal reflux disease, or 
irritable bowel syndrome, that were caused or aggravated by 
his PTSD.  

A January 2007 VA "stomach, duodenum, and peritoneal 
adhesions" examination report, completed by S.C., M.D., 
contains diagnoses of functional abdominal pain, and 
functional bowel syndrome.  Dr. S.C. indicated that she would 
obtain an accompanying psychiatric examination report to 
assess any relationship to GI (gastrointestinal) conditions, 
and then provide an opinion.  

A January 2007 VA psychiatric examination report, completed 
by S.G., M.D., contains Axis I diagnoses of major depressive 
disorder, R/O (rule out) generalized anxiety disorder, and 
PTSD.  Dr. S.G. stated that the veteran had GI symptoms 
aggravated by anxiety and depression.  

In an addendum, dated in January 2007, Dr. S.C. stated that 
she had consulted with Dr. S.G., and that Dr. S.G. had stated 
that the veteran's PTSD was stable.  Dr. S.C. reported that, 
"She [Dr. S.G.]  further elaborated that the veteran's 
present anxiety and depression that she refers to in relation 
to his physical/GI symptoms are separate from his diagnosed 
PTSD, which is why under Axis I diagnoses she listed R/O 
generalized anxiety disorder, and major depressive 
disorder."  Dr. S.C. concluded that, "Based on the 
veteran's history, claims file review and psychiatry 
examination it is less likely as not [that] the veteran's 
stomach/bowel conditions were either caused or aggravated by 
his PTSD (or medication - Paxil - used to treat this 
condition)."  Dr. S.C. explained that the veteran has had 
multiple GI studies in the past, and that he had been 
diagnosed with a variety of conditions such as dyspepsia, 
GERD (gastroesophageal reflux disease), and IBS (irritable 
bowel syndrome).  She stated that, "Per the psychiatry exam 
report the exacerbation of these GI symptoms appears to be 
related to an anxiety - r/o GAO (rule out generalized anxiety 
disorder); thus the GI symptoms are unrelated to his PTSD."    

The Board finds that the January 2007 VA "stomach, duodenum, 
and peritoneal adhesions" examination report, and the 
accompanying January 2007 addendum, are highly probative 
evidence which shows that the veteran does not have a stomach 
condition, gastroesophageal reflux disease, or irritable 
bowel syndrome, that was caused or aggravated by a service-
connected condition.  The examining physician, Dr. S.C., 
indicated that she had examined the veteran, and reviewed his 
claims file.  She also indicated that she had consulted with 
the January 2007 VA psychiatric examiner.  She provided a 
detailed account of the veteran's medical history, and a 
rationalized explanation for her conclusion.  In summary, the 
evidence in insufficient to show that a stomach condition 
involving gastroesophageal reflux disease, and/or irritable 
bowel syndrome, were caused or aggravated by service, or by a 
service-connected disability, and the Board therefore finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

In reaching this decision, the Board has considered a 
statement from R.C.L., M.D., dated in August 2007.  In this 
statement, Dr. R.C.L. states that he saw the veteran in 
August 2007 for evaluation and care of IBS (irritable bowel 
syndrome).  Dr. R.C.L. further states, "His apparent IBS 
symptoms are more likely than not caused primarily by his 
PTSD."   However, this opinion is afforded little probative 
value.  It is not shown to have been based on a review of the 
veteran's claims file, or any other detailed and reliable 
medical history.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  
Furthermore, it is unaccompanied by an explanation, or 
rationalization, such as citation to clinical findings or 
studies.  

The Board has also considered a statement from N.T.R.B., 
M.D., dated in August 2007.  This statement notes that the 
veteran had been seen for "[F]or psychological and physical 
problems that were consistent with PTSD.  The physical 
problems consisted of gastrointestinal symptoms primarily."  
The statement further notes that the veteran's 
gastrointestinal symptoms had not responded to therapy or 
medication.  

This statement is afforded little probative value.  This 
statement does not specifically assert that the veteran's 
stomach or gastrointestinal symptoms were either caused or 
aggravated by his PTSD; it merely notes that the veteran has 
GI symptoms "consistent with" PTSD.  Furthermore, it 
suffers from the same deficiencies as Dr. R.C.L.'s opinion, 
discussed above.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim on a 
secondary basis, and that the claim must be denied.  See 38 
C.F.R. § 3.310; Allen.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that a stomach condition involving 
gastroesophageal reflux disease, and/or irritable bowel 
syndrome, was caused by service many years ago, or, in the 
alternative, that they were caused or aggravated by a 
service-connected disability, and these are not contentions 
capable of lay diagnosis.  See Espiritu; Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).  

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the claimed conditions began 
many years after service, and that they were not caused or 
aggravated by a service-connected condition), the Board finds 
that the medical evidence outweighs the veteran's contention 
that he has a stomach condition involving gastroesophageal 
reflux disease, and irritable bowel syndrome, that are 
related to his service, or a service-connected condition.  


II.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in December 2006, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claim.  

The December 2006 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
However, any defect with respect to the timing of the VCAA 
notice in this case was nonprejudicial.  There is no 
indication that the outcome of the claim has been affected, 
as all evidence received has been considered by the RO, or is 
accompanied by a waiver of RO review.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issue at a hearing before 
the RO in January 2005.  After the issuance of the December 
2006 VCAA letter, the claim was readjudicated, and in July 
2007, a Supplemental Statement of the Case was issued.  
Further, the record also shows that the veteran has actual 
knowledge of the evidence necessary to substantiate the 
claim, based upon his arguments those presented by his 
representative.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
post-service medical records.  The veteran has been afforded 
examinations, and an etiological opinion has been obtained.  
The Board concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a stomach condition involving 
gastroesophageal reflux disease, and irritable bowel 
syndrome, to include as secondary to a service-connected 
disability, is denied. 

 
_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


